ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lance Smemoe on 8/4/2022.

The application has been amended as follows: 
In Claim 2, Line 21:     Delete [[assembly.]], replace with “assembly, such that the cover wraps around at least a portion of the regulator base.”


ALLOWED CLAIMS
	Claims 2-8 and 10-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a pressure-regulating vial adapter comprising a regulator assembly comprising a regulator base having an annular wall, a regulator nest configured to couple with the regulator base, a flexible enclosure positioned within the nest, and a cover, wherein the cover at least partially extends along the flexible enclosure, the annular wall, and the regulator nest.  Specifically, the cover comprises an annular side portion extending along the annular wall and a rear flange extending toward a longitudinal axis of the regulator assembly, such that the cover wraps around at least a portion of the regulator base.  This cover arrangement is not taught or suggested by the prior art. 
The closest prior art is Fangrow (US 2015/0320642), which teaches a pressure-regulating vial adapter (Figures 28A-29B) comprising a regulator base 4030, a regulator nest 4090, a flexible enclosure 4054, and a cover 4098 that extends along the base, the nest, and the enclosure.  Fangrow, however, does not teach or suggest that the cover cover comprises an annular side portion extending along an annular wall of the regulator base and a rear flange extending toward a longitudinal axis of the regulator assembly, such that the cover wraps around at least a portion of the regulator base. While Fangrow’s cover contacts the front surface of the regulator base, it does not wrap around the regulator base, and it is unclear why one of ordinary skill in the art at the time of invention would have modified Fangrow’s assembly to have the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781